Per Curiam. This claim coming on to be heard on the joint stipulation of the parties hereto, and the Court being fully advised in the premises: This Court Finds that this claim is for a retroactive pay increase granted in accordance with the revenue receipts provision of the collective bargaining agreements. An investigation of this claim by Personal Services 001-42662-1120-0000 determined that money was appropriated for this expenditure by appropriation No. State Contribution Retirement System 001-42662-1161-000 and that a total of $646.32 and none, respectively (funds available for transfer) was remaining in this appropriation at the time of the lapsing of said appropriation. The amount of $344.80 which was due would have been paid in the regular course of business had the claim been presented to the proper office at the appropriate time. The sole reason said claim was not previously paid is due to the lapse of the appropriation for the period during which the debt was incurred, the same having been confirmed by the written report of the Department of Corrections a copy of said report being attached to the joint stipulation of the parties. We find that Claimant is entitled to back salary in the gross amount of $320.00 plus employer contributions of $24.80 for a total employe benefit of $344.80. It is, therefore, ordered that Claimant, Raymond C. Maier, be and is hereby awarded the total employee benefit of $344.80 to be disbursed and credited in accordance with our above finding.